Citation Nr: 1623179	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a foot disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1952 to January 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

In December 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  In January 2016, the Board remanded the case for further development.

In March 2016, after the RO issued a supplemental statement of the case and informed the Veteran that the case was being returned to the Board, the Veteran stated that he "would like to go before the Administrative Judge."  The Board finds that the Veteran's statement represents his desire to have his appeal decided in a timely manner.  The rationale is that the statement was submitted with two other statements indicating he has no additional evidence to submit and he seeks appellate consideration as soon as possible.  To the extent the statement constitutes a motion for a second hearing, such request is denied.  The rationale is that the Veteran has not shown good cause as to why a second hearing should be held.


FINDINGS OF FACT

1.  Coronary artery disease was not affirmatively shown to have had onset during service or within one year from the date of separation from service; coronary artery disease and atrial fibrillation are unrelated to an injury, disease, or event, in service.

2.  Degenerative joint disease of the feet was not affirmatively shown to have had onset during service or within one year from the date of separation from service; degenerative joint disease and residuals of a cold injury of the feet are unrelated to an injury, disease, or event, in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability, to include coronary artery disease and atrial fibrillation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a foot disability, to include degenerative joint disease and residuals of a cold injury, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard September 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's post-service VA treatment records have been obtained.  A portion of the Veteran's service treatment records (STRs) are not available for review.  In July 2006, the National Personnel Records Center indicated that some of the Veteran's STRs were not available and likely destroyed in a fire.  During the pendency of the appeal, the Veteran identified potentially relevant private treatment records, all of which have been obtained except those from Dr. Reddy, who in April 2009, indicated he does not have records for the Veteran.

Pursuant to the Board's January 2016 remand, records from the Social Security Administration (SSA) were requested; however, in February 2016, the SSA indicated that the requested records have been destroyed.  In view of this information, the Board finds that further efforts to obtain the outstanding STRs, SSA records, and records from Dr. Reddy would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Under these circumstances, there is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Pursuant to the Board's January 2016 remand, the Veteran was provided VA medical examinations in February 2016.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as degenerative joint disease and coronary artery disease, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

For chronic diseases, the "nexus" requirement can be satisfied by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

A Heart Disability

As to the service connection claim for a heart disability, the Veteran contends that he incurred a heart disability in service.  Specifically, the Veteran reports being treated for chest pain and irregular heartbeat during service and that he has since experienced dizziness and required heart medication.  See Notice of Disagreement (April 2009); Statement (January 2010); Substantive Appeal (February 2011); Hearing Transcript (December 2015).  Additionally, the Veteran's daughter stated that the Veteran has an irregular heartbeat and has been hospitalized.

The Veteran's enlistment and separation examinations show that clinical evaluation of the cardiovascular system was normal, as were chest x-rays.  On separation from service, the Veteran denied any past or present pain or pressure in chest, chronic cough, palpitation or pounding heart, and high or low blood pressure.  The available STRs are negative for any complaints, diagnoses, or treatment of a heart disability.

During a general VA examination in January 1970 that was conducted in connection with a nonservice-connected pension claim, there was no evidence of cardiomegaly, electrocardiography was normal, and there was cardiac enlargement shown on chest x-ray.  The Veteran was diagnosed with hypertension.  In January 1982, an evaluation of the heart, which included electrocardiography, was normal.

The RO denied service connection for hypertension in March 1971, December 1972, and February 1985, a claim for which the Board is not considering in the context of the heart disability claim.

In July 2008, the Veteran filed a claim of service connection for a heart disability.  Current treatment records show diagnoses of atrial fibrillation in 2008 and coronary artery disease in 2012.  See, e.g., Dr. Jones (July 14, 2008); Dr. Aikens (March 1, 2013).

On VA examination in February 2016, the Veteran reported symptoms of dizziness since service and that he was told that he had irregular heart beat in service.  The VA examiner diagnosed coronary artery disease and atrial fibrillation, but opined that it is less likely as not that these conditions were incurred in or are related to service.  The rationale was that the available STRs are silent for cardiac diagnoses or symptoms; the 1982 electrocardiography shows no evidence of atrial fibrillation; and atrial fibrillation and coronary artery disease were not diagnosed until more than 50 years after separation from service.  The examiner acknowledged the Veteran's reported subjective symptoms since service, but found that there was no other evidence to support a nexus with service.

It is undisputed that the Veteran has current diagnoses of coronary artery disease and atrial fibrillation, and that he has reported dizziness and treatment for irregular heart beat in service.  Accordingly, this case turns on whether the current coronary artery disease manifested within one year after service and whether a current heart disability, other than hypertension, is related to service.

Initially, the Board finds that the Veteran is competent to report symptoms within the realm of his personal experience, such as chest pain and dizziness, and relay clinical diagnoses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

With respect to the Veteran's contentions regarding the etiology of his heart disabilities, the Board finds that these are not simple medical conditions the Veteran is competent to diagnose or provide a nexus opinion as their possible connection to service.  Because these diagnoses fall outside the realm of common knowledge of a lay person, that is, these diagnoses involve internal processes and diagnostic tests that cannot be identified by mere personal observation, which comes through sensory perception, an opinion as to their etiology is equally complex, especially given that they were diagnosed more than 50 years after separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  As noted, the Veteran has not indicated he has specialized medical training that would enable him to be competent to address such complex medical matters.  Accordingly, he is not competent to diagnose the current heart disabilities or offer an opinion as to their etiology in this case, and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Additionally, the Veteran's daughter commented on the Veteran's problems, but the current disability element is not at issue.

The competent evidence with respect to the onset and etiology of the current heart disabilities consists of the medical treatment records and the February 2016 VA examiner's opinion.

First, the Board finds that the Veteran coronary artery disease did not manifest to a compensable degree within a year of separation of service.  The separation examination was normal regarding the heart and, notably, the VA general medical examination 15 years after service did not reveal a heart disability (in terms of coronary artery disease or atrial fibrillation) even though that was part of the system being examined.  Additionally, the 1982 was normal.  Moreover, the February 2016 VA examiner determined that a heart disability was not identified until many years after service.  Along these same lines, the Board finds that a continuity of symptomatology is not shown.  Thus, service connection is not warranted based on the presumptive provisions pertaining to chronic diseases or under 38 C.F.R. § 3.303(b) as a substitute for the nexus element of the claim.

Next, the Board finds that the Veteran's coronary artery disease and atrial fibrillation are not otherwise related to service.  In this regard, the February 2016 VA examiner's opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  The 1982 electrocardiography showing no evidence of atrial fibrillation is particularly probative evidence against a recollection of the reported in-service dizziness and irregular heartbeat and the current atrial fibrillation and coronary artery disease.

Under these circumstances, the Board concludes that the preponderance of the evidence is against the claim of service connection for a heart disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Foot Disability

As to the service connection claim for a foot disability, the Veteran contends that he has experienced residuals of frostbitten feet, to include burning and abnormal sensations, since exposure to cold weather during service at Fort Carson, Colorado.  See Statement (October 2008); Notice of Disagreement (April 2009); Substantive Appeal (February 2011); Hearing Transcript (December 2015).  The Veteran's daughter also indicated that the Veteran is being treated for frost bite of the toes and feet.

The Veteran's enlistment and separation examinations show that clinical evaluation of the musculoskeletal system was normal.  On separation from service, the Veteran denied any past or present arthritis; bone, joint, or other deformity; foot trouble; and swollen or painful joints.  The available STRs are negative for any complaints, diagnoses, or treatment of a foot disability or ailment associated with exposure to cold weather.

During a general VA examination in January 1970, the Veteran reported right ankle swelling since it was broken during service.  An orthopedic specialist and a physician agreed that evaluation of the Veteran's musculoskeletal system was essentially normal.  X-rays revealed a suspicious line of the medial malleolus (right ankle) with no evidence of fracture.  Physical examination revealed no apparent ankle swelling, atrophy, or limitation of motion.  Following a full evaluation of the Veteran's musculoskeletal system, the examiner diagnosed post-traumatic arthritis of right ankle.  However, the feet were not specifically addressed.

In March 1971, December 1972, and February 1985, the RO denied service connection for a right ankle disability, a claim for which the Board is not considering in the context of the foot disability claim.

In November 1994, the Veteran submitted an informal service connection claim for frozen feet.  Although a deferred rating decision referenced the claim in January 1995, subsequent letters in 1995 only addressed an unrelated hearing loss claim.  Thus, although the Veteran filed a formal service connection claim for a foot disability in July 2008, the November 1994 claim is a pending claim as it was never addressed.

Current treatment records are negative for any complaints, diagnoses, or treatment of a foot disability.

On VA examination in February 2016, the Veteran reported that he sustained a cold injury involving his feet in service.  He described daily pain, numbness, and intermittent swelling.  The examiner reported that the Veteran does not have a current cold injury of the feet.  The examiner explained that the Veteran's current foot pain is likely related to degenerative joint disease of the feet.  The examiner opined that it is less likely as not that the Veteran's current degenerative joint disease had onset in or is otherwise related to service.  The examiner explained that the available STRs are silent for diagnoses or symptoms related to the feet; the January 1956 separation examination shows normal feet; and post-service records are silent for feet symptoms for many years after his active duty service.

Initially, the Board finds that the Veteran is competent to report burning and abnormal sensations in his feet since exposure to cold weather during service, which is within the realm of his personal experience.  See Layno, 6 Vet. App. at 469-71.  However, a cold injury, such as residuals of frost bite, and degenerative joint disease are not simple medical conditions the Veteran is competent to self-diagnose, because such diagnoses fall outside the realm of common knowledge of a lay person, that is, such diagnoses cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau, 492 F.3d at 1377, n. 4.  An opinion as to their etiology is equally complex, especially given that x-rays were negative for degenerative joint disease of the feet 15 years after service and a medical examiner recently opined that there are no current cold injuries of the feet.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose degenerative joint disease or cold injuries of the feet or offer an opinion as to their etiology and his opinion in this regard is of no probative value.  See Davidson, 581 F.3d at 1316.

Additionally, the Veteran's daughter statement that the Veteran is being treated for frost bite is not competent because this is a medical concept or secondhand information that is not credible given that the evidence shows that the Veteran does not have cold residuals currently.

The competent evidence with respect to the onset and etiology of the current foot disabilities consists of the medical treatment records and the February 2016 VA examiner's opinion.  Based primarily on the February 2016 VA examiner's opinion, the Board finds that even considering the Veteran's report of burning and abnormal sensations in his feet since exposure to cold weather during service, there is no evidence of a current or recent cold injury of the feet.

The Board also finds the February 2016 VA examiner's opinion that it is less likely than not that the Veteran's current degenerative joint disease of the feet is related to service to be persuasive, and that arthritis did not manifest within one year after separation from service.  In this regard, the February 2016 VA examiner's opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  The February 1970 general VA examination showing no evidence of degenerative joint disease of the feet is particularly probative evidence against a continuity of the reported in-service foot problems and the current degenerative joint disease.  The February 1970 general VA examination is especially probative as it was rendered by an orthopedic specialist and a physician who specifically evaluated the lower extremities, to include x-rays.

In consideration of the evidence, the Board therefore finds that service connection is not warranted on a direct basis, a presumptive basis for chronic disease or under a continuity of symptomatology theory.  As the preponderance of the evidence is against the claim of service connection for a foot disability, to include degenerative joint disease and cold injury residuals, there is no doubt to be resolved and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disability is denied.

Service connection for a foot disability is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


